UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANCES OJEDA,

                                 Plaintiff,
                                                                 1:19-CV-3941 (CM)
                     -against-
                                                              ORDER OF DISMISSAL
 STEPHEN VILLANO,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated September 20, 2019, the Court granted Plaintiff leave to file an amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of this action for lack of subject-matter jurisdiction. Plaintiff has not filed an amended complaint.

Accordingly, the Court dismisses this action for lack of subject-matter jurisdiction. Fed. R. Civ.

P. 12(h)(3). The Court denies all pending motions as moot. (ECF 11.)

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    December 8, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
